DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 each recite node identification information for accessing nodes of the source block.  It is not clear what is required to meet the limitation of “node”.  The nodes are described at [0051], [0058], [0061], [0066], Fig. 5A, and elsewhere.  It appears that as shown and described for Fig. 5A, element 510 is a logical address block which contains nodes, such as the second one which points to source block 506-1.  Thus the interpretation of the term “node” appears to read on a part of a logical address block with a pointer, or simply a pointer.  It is not clear if anything else is required.  The remaining claims incorporate this limitation by dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman et al., US 2016/0306574 A1.
As to claim 1, 7 and 13, Friedman discloses a method of data processing, device with processor and memory therefor, and medium with instructions therefor, comprising:
in response to receiving a first request for adjusting a first width of a disk array to a second width, obtaining, based on source identification information of a source stripe group in the disk array in the first request, source block identification information of a source block associated with the source stripe group ([0077]-[0081], [0145]-[0148], where RSD is used to select the source, and identifies the blocks thereof);
determining destination identification information of a destination stripe group associated with the second width for storing data ([0077]-[0081], [0149]);
storing, based on the source block identification information and the destination identification information, source data and metadata for the source data from the source block into a destination block of the destination stripe group, the metadata including node identification information for accessing nodes of the source block ([0077]-[0081], [0150], the RSD making up the metadata, that includes the logical block address for that stripe, and thus the node to the extent recited and understood); and
adjusting the node to access the destination block based on the node identification information ([0077]-[0081], [0150], where the RSD is updated).
13.	As to claims 2 and 8, Friedman discloses sending a request for destination stripe group to the array, since at [0149] the selected destination must have been retrieved to have the correct stripe information.
14.	As to claims 3 and 9, Friedman discloses obtaining source data and metadata from the array and storing based on destination information [0147]-[0150], where again source information must be retrieved to be correct.
15.	As to claims 4 and 10, Friedman discloses determining the node based on id, and modifying source block information to destination block information [0147]-[0150].
16.	As to claims 5 and 11, Friedman discloses queuing a request hitting a source block being processed, inherent since any request is at least temporarily queued.
17.	As to claims 6 and 12, Friedman discloses the destination information replacing the source identification information [0150] as recited.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2007/0011401	RAID with in buffer expansion.
6,530,004	Dynamic RAID migration for expansion.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        March 13, 2021